Appeal Dismissed and Memorandum Opinion filed June 21, 2022




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00163-CR

                     EX PARTE WILLIE JANE POLDO


                   On Appeal from the 506th District Court
                           Grimes County, Texas
                        Trial Court Cause No. 35627

                         MEMORANDUM OPINION

      This appeal arises from the trial court’s order signed March 25, 2022, setting
bond at $200,000. On April 20, 2022, appellant’s brief was filed, challenging that
order. A supplemental clerk’s record filed May 11, 2022, reflected the trial court
subsequently granted relief and reduced appellant’s bond from $200,000 to
$10,000.

      On May 18, 2022, the parties were notified the record reflected the appeal
was moot and subject to dismissal for lack of jurisdiction unless a party
demonstrated that the court has jurisdiction. The State’s brief was filed June 9,
2022, and contends the appeal is moot. Appellant filed no response.

      Because the order being appeal is moot, we dismiss the appeal for lack of
jurisdiction.



                                 PER CURIAM


Panel consists of Justices Bourliot, Hassan and Wilson.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2